Case: 20-20216     Document: 00515858080         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 11, 2021
                                  No. 20-20216                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Marilyn J. Taylor Walker,

                                                           Plaintiff—Appellant,

                                       versus

   Ben Skalka, Fraud Investigator; Carla Venzor, Hearing Officer;
   The Houston Housing Authority,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2736


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Marilyn J. Taylor Walker, proceeding pro se, appeals the district
   court’s denial of her motions for default judgment and its dismissal of her
   civil rights complaint. With the benefit of liberal construction, she argues



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20216      Document: 00515858080          Page: 2   Date Filed: 05/11/2021




                                    No. 20-20216


   that she was entitled to default judgment because she was not properly served
   with the motion to dismiss filed on behalf of The Houston Housing Authority
   and its employees Ben Skalka and Carla Venzor (collectively, the
   defendants).
          We review the district court’s denial of a motion for default judgment
   for abuse of discretion. Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001).
   Generally, a plaintiff may seek default judgment when a defendant fails to
   defend against a complaint. See Fed. R. Civ. P. 55. The defendants in this
   case timely filed and served their motion to dismiss on Taylor Walker via
   certified mail to her last known address. See Fed. R. Civ. P. 5(a)(1)(D);
   Fed. R. Civ. P. 5(b)(2)(C). Although Taylor Walker contends she did not
   ultimately receive the mailing, service was complete as of the mailing date.
   See Fed. R Civ. P. 5(b)(2)(C). In arguing that she was not properly served,
   Taylor Walker relies entirely on Texas state rules and state case law, which
   are inapposite. Because the defendants did not default, the district court did
   not abuse its discretion in denying Taylor Walker’s motions for default
   judgment. See Fed. R. Civ. P. 55.
          Taylor Walker has abandoned, by failing to brief, any challenge to the
   district court’s dismissal of her complaint for failure to state a claim and to
   its award of costs to the defendants. See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993). To the extent that she seeks to raise any new claims for
   the first time on appeal, we decline to consider them. See id. at 225.
          The district court’s judgment is AFFIRMED.




                                          2